DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
3.	Claims 1, 4-12 are pending. Claims 1, 4-12 are under examination on the merits. Claims 1, 6 are amended. Claims 2-3 are previously cancelled. Claims 111-12 are newly added. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 4-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6-9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (WO 2013/152292 A1, hereinafter “’292”) in view of Van der Mee et al. (US Pub. No. 2014/ 0370213 A1, hereinafter “’213”) or Imaizumi et al. (US Pub. No. 2014/0178635 A1, hereinafter “’635”). 
Regarding claims 1,6,12: ‘292 teaches a polycarbonate resin composition (Page 1, [0004]),  comprising a polycarbonate resin having a melt flow rate (MFR) of 5 to 15 g/10 min according to ASTM D1238 (Page 61, Claims 1, 5), and that includes a repeating unit of Chemical Formula 1 which is obtained from 2-bis-(4-hydroxyphenyl)propane (bisphenol A) (Page 8, [0027]), and aromatic dicarboxylic acid as shown below (Page 10, [0033]), wherein the polycarbonate resin has a weight average molecular weight of 20,000 g/mol to 100,000 g/mol (Page 8-9, [0028]),  pentaerythritol tetrastearate (Page 34, [0122]; Page 49, [0174], Tables 3-4), wherein the pentaerythritol tetrastearate is present in an amount from 0.05 to 5 parts by weight (i.e., 0.2 parts by weight based on 85 parts by weight polycarbonate resin composition, Pages 50-51, Tables 3-4), colorants such as pigment and/or dye additives (Page 35, [0125]), and a molded article of the composition has a yellowness index (YI)  of 1.5 or less when  measured according to ASTM D1925 at the corresponding temperature (Page 63, Claim 24). ‘292 does not expressly teach the transmittance at 410 nm according to ASTM D1003 is 7 % or less, and the a polycarbonate resin composition comprises a black dye, wherein a total amount of the black dye is present in an amount from 1.0 x 10-4 to 2.0 x 10-3 parts by weight, and the blue dye is present in an amount from 1.0 x 10-4 to 1.0 x 10-1 parts by weight, preferably in an amount from 1.0 x 10-4 to 2.5 x 10-3 parts by weight, based on 100 parts by weight of the carbonate resin. 


    PNG
    media_image1.png
    151
    547
    media_image1.png
    Greyscale

However, ‘213 teaches a polycarbonate resin composition (Page 2, [0021]) comprising a polycarbonate resin having a weight average molecular weight of 20,000 g/mol to 100,000 g/mol (Page 8, [0052]), mold release agents such as pentaerythritol tetrastearate in amount of 0.1 to 1 PHR (Page12, [0078]), a black dye in the amount of 0.03725 wt.%, and a blue dye in the amount of 0.125003 wt% (Page 23, Table 2, Example 5) with benefit of providing a thermoformable, light-diffusive article having a high degree hiding power in combination with good luminance. For the diffusive article, low levels pigments and colorants can be added to either the sheet layer comprising the thermoplastic composition, the UV blocking (read on the transmittance at 410 nm  is 7 % or less) layer or both. To obtain the diffusive optical requirements the appropriate about of a diffusive agent can be added to sheet layer comprising the thermoplastic composition or the UV blocking layer (Page 18, [0113]). 
Alternatively, ‘635 teaches a polycarbonate resin composition (Page 1, [0012]) comprising a polycarbonate resin (Page 6, [0146], Table 1), mold release agents such as pentaerythritol tetrastearate in amount of 0.05 (Page 7, Table 1, Examples), a black dye such as carbon black in the amount of from 1.0 x 10-4 to 2.0 x 10-3 parts by weight (Page 7, Table 1, Examples), and a blue dye in the amount from 1.0 x 10-4 to 1.0 x 10-1 parts by weight, preferably in an amount from 1.0 x 10-4 to 2.5 x 10-3 parts by weight, based on 100 parts by weight of the carbonate resin (Page 7, Table 1, Examples) with benefit of providing a heat-insulating layer, wherein a color pigment or the like can be mixed in a thermoplastic resin composition used as the constituent material of the heat-insulating layer, but the thermoplastic resin composition is preferably colorless transparent without containing a color pigment or the like or very lightly colored transparent in order to enhance the mechanical strength and moisture-heat resistance of the heat-insulating layer. Therefore, the heat-insulating layer is preferably a colorless transparent layer with high transmissivity, and thus the constituent material of the heat-insulating layer preferably has a visible light transmittance (Page 5, [0119]). 
In an analogous art of the polycarbonate resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polycarbonate resin composition by ‘292 , so as to include the a polycarbonate resin composition comprises a black dye, wherein a total amount of the black dye is present in an amount from 1.0 x 10-4 to 2.0 x 10-3 parts by weight, and the blue dye is present in an amount from 1.0 x 10-4 to 1.0 x 10-1 parts by weight, preferably in an amount from 1.0 x 10-4 to 2.5 x 10-3 parts by weight, based on 100 parts by weight of the carbonate resin as taught by ‘213, and would have been motivated to do so with reasonable expectation that this would result in providing  a thermoformable, light-diffusive article having a high degree hiding power in combination with good luminance. For the diffusive article, low levels pigments and colorants can be added to either the sheet layer comprising the thermoplastic composition, the UV blocking (read on the transmittance at 410 nm  is 7 % or less)  layer or both. To obtain the diffusive optical requirements the appropriate about of a diffusive agent can be added to sheet layer comprising the thermoplastic composition or the UV blocking layer as suggested by ‘213 (Page 18, [0113]). 
In an analogous art of the polycarbonate resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polycarbonate resin composition by ‘292 , so as to include the a polycarbonate resin composition comprises a black dye, wherein a total amount of the black dye is present in an amount from 1.0 x 10-4 to 2.0 x 10-3 parts by weight, and the blue dye is present in an amount from 1.0 x 10-4 to 1.0 x 10-1 parts by weight, preferably in an amount from 1.0 x 10-4 to 2.5 x 10-3 parts by weight, based on 100 parts by weight of the carbonate resin as taught by ‘635, and would have been motivated to do so with reasonable expectation that this would result in providing a heat-insulating layer, wherein a color pigment or the like can be mixed in a thermoplastic resin composition used as the constituent material of the heat-insulating layer, but the thermoplastic resin composition is preferably colorless transparent without containing a color pigment or the like or very lightly colored transparent in order to enhance the mechanical strength and moisture-heat resistance of the heat-insulating layer. Therefore, the heat-insulating layer is preferably a colorless transparent layer with high transmissivity, and thus the constituent material of the heat-insulating layer preferably has a visible light transmittance as suggested by ‘635 (Page 5, [0119]). 

	Regarding claim 7: ‘292 teaches the polycarbonate resin composition (Page 1, [0004]), wherein the polycarbonate resin composition further comprises at least one additive selected from the group consisting of an antioxidant, a heat stabilizer, a plasticizer, an antistatic agent, a nucleating agent, a flame retardant, a lubricant, an impact- reinforcing agent, an ultraviolet absorber, and a fluorescent brightener (Page 32, [0117]).

	Regarding claim 8: ‘292 teaches an optical molded product (Page 42, [0148]; Pages 46-47, [0165]) comprising the polycarbonate resin composition (Page 49, [0174], Tables 3).

	Regarding claim 9: ‘292 teaches the optical molded product, wherein the optical molded product is a lens (Page 58, [0231]; Page 65, Claim 51).

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (WO 2013/152292 A1, hereinafter “’292”) in view of Van der Mee et al. (US Pub. No. 2014/0370213 A1, hereinafter “’213”) or Imaizumi et al. (US Pub. No. 2014/0178635 A1, hereinafter “’635”) as applied to claim 1 above, and further in view of Yoshimura et al. (US Pub. No. 2007/0087199 A1, hereinafter “’199”). 

Regarding claim 4: The disclosure of ‘292 in view of ‘’213 or ‘635 is adequately set forth in paragraph 7 above and is incorporated herein by reference. ‘292 in view of ‘’213 or ‘635 does not expressly teach the black dye is C.I. Pigment Black 32.


    PNG
    media_image2.png
    153
    355
    media_image2.png
    Greyscale

However, ‘199 teaches a colored sheet material comprising a colored resin layer on a sheet base (Page 2, [0018]). As the resin used in the colored resin layer is polycarbonate-based polyurethane resin are particularly preferred (Page 2, [0019]). If necessary, additives so far used commonly, e.g., plasticizer, stabilizer, filler, lubricant, pigment, paint, foaming agent, and mold release agent, may be contained in the synthetic resin (Page 2, [0021]). Examples of the pigment used in the colored resin layer in the colored sheet material is a black pigment (Page 3, [0026]) such as Paliogen Black L0086 (a product of BASF A.G.) as a perylene-based organic pigment (i.e., C.I. Pigment Black 32; Page 3, [0040]) with benefit of providing a colored sheet material which material is difficult to increase in its surface temperature even when exposed to an infrared ray contained in sunlight or the like for a long time and has reduced color rendering, i.e. undergoes little change in its color no matter what light may be irradiated (Page 1, [0001]; Page 3, [0039]). 
In an analogous art of the polycarbonate resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polycarbonate resin composition by ‘292 , so as to include black dye such as C.I. Pigment Black 32 as taught by ‘199, and would have been motivated to do so with reasonable expectation that this would result in providing a colored sheet material which material is difficult to increase in its surface temperature even when exposed to an infrared ray contained in sunlight or the like for a long time and has reduced color rendering, i.e. undergoes little change in its color no matter what light may be irradiated as suggested by ‘199 (Page 1, [0001]; Page 3, [0039]). 
9.	Claims 5,12 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (WO 2013/152292 A1, hereinafter “’292”) in view of Van der Mee et al. (US Pub. No. 2014/ 037 0213 A1, hereinafter “’213”) or Imaizumi et al. (US Pub. No. 2014/0178635 A1, hereinafter “’635”) as applied to claim 1 above, and further in view of Ariki et al. (US Pub. No.2007/0299168 A1 , hereinafter “’168”). 

Regarding claim 5: The disclosure of ‘292 in view of ‘’213 or ‘635 is adequately set forth in paragraph 7 above and is incorporated herein by reference. ‘292 in view of ‘’213 or ‘635 does not expressly teach the blue dye is a compound the chemical formula 2 as set forth. 


    PNG
    media_image3.png
    175
    293
    media_image3.png
    Greyscale

	
However, ‘168 teaches spectacle lens made of a polycarbonate resin composition (Page 2, [0014]), pentaerythritol as release agent (Page 5, [0049]-[0050]), and a solvent violet 13 as blue dye of the chemical formula 2 (Page 7, [0065]; Page 9, [0094, Example 1) with benefit of providing a spectacle lens made of a polycarbonate resin composition which is excellent in transparency, ultraviolet absorptivity and hue and to a polycarbonate resin molding material for optical moldings. More specifically, it relates to a polycarbonate resin molding material which has high releasability and excellent molding heat resistance and is so superior in reproduction property (re-melt moldability) that it is almost free from the yellowing of the resin even when it undergoes heat history in the molding of optical moldings (Page 1, [0001]). 
In an analogous art of the polycarbonate resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polycarbonate resin composition by ‘292 , so as to include the blue dye is a compound the chemical formula 2 as set forth as taught by ‘168, and would have been motivated to do so with reasonable expectation that this would result in providing a spectacle lens made of a polycarbonate resin composition which is excellent in transparency, ultraviolet absorptivity and hue and to a polycarbonate resin molding material for optical moldings. More specifically, it relates to a polycarbonate resin molding material which has high releasability and excellent molding heat resistance and is so superior in reproduction property (re-melt moldability) that it is almost free from the yellowing of the resin even when it undergoes heat history in the molding of optical moldings as suggested by ‘168 (Page 1, [0001]). 

10.	Claims 4,10 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (WO 2013/152292 A1, hereinafter “’292”) in view of Van der Mee et al. (US Pub. No. 2014/0370213 A1, hereinafter “’213”) or Imaizumi et al. (US Pub. No. 2014/0178635 A1, hereinafter “’635”) as applied to claim 1 above, and further in view of Yoshimura et al. (US Pub. No. 2007/0087199 A1, hereinafter “’199”), and Ariki et al. (US Pub. No.2007/0299168 A1 , hereinafter “’168”). 

Regarding claims 4,10: The disclosure of ‘292 in view of ‘’213 or ‘635 is adequately set forth in paragraph 7 above and is incorporated herein by reference. ‘292 in view of ‘’213 or ‘635 does not expressly teach i) the black dye is C.I. Pigment Black 32, and ii) the blue dye is a compound the chemical formula 2 as set forth. 


    PNG
    media_image2.png
    153
    355
    media_image2.png
    Greyscale
           
    PNG
    media_image3.png
    175
    293
    media_image3.png
    Greyscale

Referring to i) however, ‘199 teaches a colored sheet material comprising a colored resin layer on a sheet base (Page 2, [0018]). As the resin used in the colored resin layer is polycarbonate-based polyurethane resin are particularly preferred (Page 2, [0019]). If necessary, additives so far used commonly, e.g., plasticizer, stabilizer, filler, lubricant, pigment, paint, foaming agent, and mold release agent, may be contained in the synthetic resin (Page 2, [0021]). Examples of the pigment used in the colored resin layer in the colored sheet material is a black pigment (Page 3, [0026]) such as Paliogen Black L0086 (a product of BASF A.G.) as a perylene-based organic pigment (i.e., C.I. Pigment Black 32; Page 3, [0040]) with benefit of providing a colored sheet material which material is difficult to increase in its surface temperature even when exposed to an infrared ray contained in sunlight or the like for a long time and has reduced color rendering, i.e. undergoes little change in its color no matter what light may be irradiated (Page 1, [0001]; Page 3, [0039]). 
Referring to ii), ‘168 teaches spectacle lens made of a polycarbonate resin composition (Page 2, [0014]), pentaerythritol as release agent (Page 5, [0049]-[0050]), and a solvent violet 13 as blue dye of the chemical formula 2 (Page 7, [0065]; Page 9, [0094, Example 1) with benefit of providing a spectacle lens made of a polycarbonate resin composition which is excellent in transparency, ultraviolet absorptivity and hue and to a polycarbonate resin molding material for optical moldings. More specifically, it relates to a polycarbonate resin molding material which has high releasability and excellent molding heat resistance and is so superior in reproduction property (re-melt moldability) that it is almost free from the yellowing of the resin even when it undergoes heat history in the molding of optical moldings (Page 1, [0001]). 
In an analogous art of the polycarbonate resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polycarbonate resin composition by ‘292 , so as to include black dye such as C.I. Pigment Black 32 as taught by ‘199, and would have been motivated to do so with reasonable expectation that this would result in providing a colored sheet material which material is difficult to increase in its surface temperature even when exposed to an infrared ray contained in sunlight or the like for a long time and has reduced color rendering, i.e. undergoes little change in its color no matter what light may be irradiated as suggested by ‘199 (Page 1, [0001]; Page 3, [0039]). 
In an analogous art of the polycarbonate resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polycarbonate resin composition by ‘292 , so as to include the blue dye is a compound the chemical formula 2 as set forth as taught by ‘168, and would have been motivated to do so with reasonable expectation that this would result in providing a spectacle lens made of a polycarbonate resin composition which is excellent in transparency, ultraviolet absorptivity and hue and to a polycarbonate resin molding material for optical moldings. More specifically, it relates to a polycarbonate resin molding material which has high releasability and excellent molding heat resistance and is so superior in reproduction property (re-melt moldability) that it is almost free from the yellowing of the resin even when it undergoes heat history in the molding of optical moldings as suggested by ‘168 (Page 1, [0001]). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
11.	Applicant’s arguments with respect to claims 1, 4-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/29/2022